DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1.27.2021, 2.12.2021 and 12.2.2021 are being considered by the examiner.

Drawings
The replacement drawings were received on 1.27.2021.  These drawings are acceptable except for the objection addressed below.
Figures 6A, 6B, 6C and 6D (see e.g., [0003]) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification was received on 1.27.2021; said specification is acceptable.


Allowable Subject Matter
Claims 8-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 8) a light absorbing layer comprising a second compound semiconductor on the semiconductor layer, a p-type region in the semiconductor layer on a side of a first side portion of the light absorbing layer in a direction perpendicular to a direction in which the target light is guided, and, an n-type region in the semiconductor layer on a side of a second side portion of the light absorbing layer in the direction perpendicular to the direction in which the target light is guided as recited within the context of the claim, and, (claim 15) forming a light absorbing layer on the semiconductor layer, wherein the light absorbing layer comprises a second compound semiconductor, forming a p-type region in the semiconductor layer on a side of a first side portion of the light absorbing layer in a direction perpendicular to a direction in which the target light is guided, and, forming an n-type region in the semiconductor layer on a side of a second side portion of the light absorbing layer in the direction perpendicular to the direction in which the target light is guided as recited within the context of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant’s Admission of Prior Art (“AAPA”) discloses (Figs. 6A-6D) a clad layer (202), a semiconductor layer (203) on the clad layer and comprising a first compound semiconductor through which target light is guided (between 207 and 208), a p-type region (203a) in the semiconductor layer in a direction perpendicular to a direction in which the target light is guided, and, an n-type region (203b) in the semiconductor layer in the direction perpendicular to the direction in which the target light is AAPA fails to disclose or suggest the incorporation of a light absorbing layer and resulting structure of claims 8 and 15.
Matsuo et al. (Directly modulated buried heterostructure DFB laser on SiO2/Si substrate fabricated by regrowth of InP using bonded active layer, Optics Express, Vol. 22, Issue 10, pp. 12139-12147 (2014)) discloses a clad layer (SiO2), a semiconductor layer (Fig. 2(c)), and, a p-type region and an n-type region (Fig. 2(e)) in the semiconductor layer. Matsuo et al. fails to disclose or suggest the incorporation of a light absorbing layer and resulting structure of claims 8 and 15.
JP 2016219614 A to Kakizuka et al. discloses an active layer (203), a p-type region (206) and a n-type region (205) on sides of the active layer perpendicular to a light guiding direction (Figs. 14A-14B). Kakikuza et al. fails to disclose or suggest, at least, the incorporation of a light absorbing layer and resulting structure of claims 8 and 15.
This application is in condition for allowance except for the following formal matters addressed above in the form of an objections to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894